Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (US20110009241, Lane).

As to claim 1, Lane shows:
A system for reconstructing a VR avatar with full body pose from a participant comprising:
an inside-out tracked (e.g., self-referencing body tracking system) HMD (fig. 22, el. 2202) that is to be worn by the participant (¶ [0136]);

a right-hand controller (e.g., sensors disposed at the right and left hands and/or wrists) to be held by a right hand of the participant (¶ [0075]) that produces position data of the right hand of the participant (¶ [0057], [0090]) (e.g., the position of one or more parts of the user’s body may be determined; processing raw data received from the one or more sensors to determine the current body posture state of the user given sensor data representing the position of the user’s hands);
a right tracker worn on a right foot or right ankle of the participant (¶ [0075]) (e.g., sensors disposed at the left and right feet and/or ankles and of the user's);
a left tracker worn on a left foot or left ankle of the participant (¶ [0075]) (e.g., sensors disposed at the left and right feet and/or ankles and of the user's);
a communication network in communication with the left-hand controller and the right-hand controller and the right tracker and the left tracker and the motion capture suit and the motion capture unit (¶ [0076]) (e.g., a microcontroller 218 at the waist and/or secondary receiver may receive such data and communicate the combined data to the PC 212);
and a server computer in communication with the network that constructs a full body pose of the participant using real time data from only the right-hand controller and left-hand controller and right tracker and left tracker and HMD and from previously stored data about motion of the participant (¶ [0090], [0091], [0142], [0096]) (e.g., determine the current body posture state of the user given sensor data representing the position and orientation of the user hands, feet, head and waist to control the movement and posture of an avatar in a virtual environment such as a game; users can network into 

As to claim 2, Lane shows:
The system of claim 1 wherein the right tracker has a 6 degree of freedom IMU to produce tracked data from the right foot and a wireless transmitter which transmits the tracked data to the server computer through the communications network, the 6 degree of freedom are 3 of orientation and 3 degree of acceleration in an X, Y Z coordinate system, and the left tracker has an imu (¶ [0040], [0078]) (e.g., receiving as inputs acceleration and orientation data from inertial sensors to control the movement and actions of animated objects in computer games, 3D simulations and immersive virtual reality applications).

As to claim 3, Lane shows:
The system of claim 2 wherein the right tracker has a microprocessor in communication with the wireless transmitter and the IMU, the microprocessor processes the tracked data and sends the tracked data that has been processed to the server computer through the wireless transmitter (¶ [0076]) (e.g., the sensors associated with each of the different body locations provide raw sensor data to the associated microcontroller 218; the microcontroller 218 at the waist receiving such data may communicate the combined data to the PC 212 using an RF connection).

As to claim 4, Lane shows:


As to claim 5, Lane shows:
The system of claim 4 wherein the right tracker includes a proximity sensor which measures time-varying distance between the right foot and a floor upon which the participant is walking (¶ [0116]) (e.g., determining step frequency, step height, and the fraction of time that both feet are planted on a ground surface).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US20110009241, Lane) in view of Chen et al. (US20140276242, Chen).

As to claim 6:
Lane shows a system substantially as claimed, as specified above. 
Lane further shows: The system of claim 5 wherein the server computer receives input that includes position and orientation of each of the HMD (¶ [0136]), the left-hand controller and the right hand controller, gyroscopic orientation and accelerometer data from the IMU of the right tracker and left tracker, and four pressure values of the right foot and the left foot from the foot pressure 
Lane fails to specifically show: six pressure values of the right foot and the left foot from the foot pressure tracking insole of the right tracker and the left tracker.
In the same field of invention, Chen teaches: wearable body 3D sensor network system. Chen further teaches: six pressure values of the right foot and the left foot from the foot pressure tracking insole of the right tracker and the left tracker (¶ [0056]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lane and Chen before the effective filing date of the invention, to have combined the teachings of Chen with the system as taught by Lane. 
One would have been motivated to make such combination because a way to monitoring and evaluating the whole body movement of a person, with or without a walking device would have been obtained and desired, as expressly taught by Chen (¶ [0008]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US20110009241, Lane) in view of Rowley (US20180350136).

As to claim 11:
Lane shows a system for producing a shared virtual reality comprising:
a communication network (¶ [0142]) (e.g., users can network, using a communications network);
a plurality of inside-out tracked HMDs that are worn by participants to view the shared virtual reality in communication with the network (¶ [0008], [0136]) (e.g., a plurality of users may control 
Lane fails to specifically show: a server computer in communication with the network which produces a full body pose of at least one of participant of the participants and transmits the full body pose via the network to all other participants HMD, so that each participant can see the full body pose in each participant's view into the shared virtual reality.
In the same field of invention, Rowley teaches: methods for creating a viewing experience. Rowley further teaches: a server computer in communication with the network which produces a full body pose of at least one of participant of the participants (¶ [0061], [0119]) (e.g., physical sensors may be configured to detect specific posture moves of participant 102, such as reaching, squatting, laying, bending, and so on. Advantageously, server 110 may thus determine the location, orientation, and posture of participants 102, based on the location devices, such that three-dimensional model 111 accurately portrays the event within event area 103).
and transmits the full body pose via the network to all other participants HMD (¶ [0121]) (e.g., system 100 generates the viewing experience 200 on a viewing device 112 for each spectator 101 of an event in real time (i.e., live)), 
so that each participant can see the full body pose in each participant's view into the shared virtual reality (¶ [0152]) (e.g., server 110 may generate viewing experience 200 based upon at least one virtual image generated from three-dimensional model 111 and send viewing experience 200 to viewing device 112 to provide the free-viewpoint experience to spectator 10).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lane and Rowley before the effective filing date of the invention, to have combined the teachings of Rowley with the system as taught by Lane. 


As to claim 12, Rowley further teaches:
The system of claim 11 wherein the server produces the full body pose over time (¶[0119]) (e.g., physical sensors may be configured to detect specific posture moves of participant 102, such as reaching, squatting, laying, bending, and so on. Advantageously, server 110 may thus determine the location, orientation, and posture of participants 102, based on the location devices, such that three-dimensional model 111 accurately portrays the event within event area 103).
One would have been motivated to make such combination because a way to provide a greater number of perspectives when viewing an event would have been obtained and desired, as expressly taught by Rowley (¶ [0002]).

As to claim 13:
Lane shows a method for producing a shared virtual reality of participants comprising the steps of:
sending data from an inside-out tracked HMD, hand controllers and feet or ankle trackers worn or held by each participant to a server computer (¶ [0090], [0091], [0142]; [0136]) (e.g., determine the current body posture state of the user given sensor data representing the position and orientation of the user hands, feet, head and waist; animation controller 60 may receive information about desired avatar movements as determined from the user body state to control the movement and posture of an avatar in a virtual environment; the illustrated apparatus 2200 includes a pair of glasses 2202, which may act as a head-mounted display (HMD); users can network, using a communications network);

Lane fails to specifically show: sending the full body pose of all participants wirelessly to all HMDs, so that each participant sees the full body pose of all participants in the shared VR displayed in each participant's HMD.
In the same field of invention, Rowley teaches: methods for creating a viewing experience. Rowley further teaches: sending the full body pose of all participants wirelessly to all HMDs (¶ [0121]) (e.g., system 100 generates the viewing experience 200 on a viewing device 112 for each spectator 101 of an event in real time (i.e., live)), 
, so that each participant sees the full body pose of all participants in the shared VR displayed in each participant's HMD (¶ [0152]) (e.g., server 110 may generate viewing experience 200 based upon at least one virtual image generated from three-dimensional model 111 and send viewing experience 200 to viewing device 112 to provide the free-viewpoint experience to spectator 10).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lane and Rowley before the effective filing date of the invention, to have combined the teachings of Rowley with the method as taught by Lane. 
One would have been motivated to make such combination because a way to provide a greater number of perspectives when viewing an event would have been obtained and desired, as expressly taught by Rowley (¶ [0002]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahdoot et al. 		[U.S. 5913727]
Berme et al.		[U.S. 11052288]
Boch et al.		[U.S. 20120021833]

                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abudllah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/8/2021